Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 08/03/2021
	Claims 1, 4-5, 8 and 12 have been amended. Claims 2-3 have been canceled.  Overall, claims 1 and 4-12 are pending in this application.

Allowable Subject Matter
Claims 1 and 4-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: claim 3 has been canceled in that the subject matter of these claims has already been incorporated into the independent claim 1 in the amendment filed on 08/03/2021; therefor, claims 1 is allowed.
	Additionally, claim 1 is allowed because the prior art of record does not teach the advantages of combining the use of a heat exchanger, wherein the heat exchanger is mounted directly on the housing of the screw compressor in an assembled state, by which heat exchanger a temperature of the oil contained in the housing is regulatable, wherein, via the heat exchanger mounted directly on the housing of the screw compressor, the oil is introducible directly from the housing of the screw compressor into the heat exchanger, wherein for fastening the heat exchanger, two ring-shaped attachment pieces are provided on the housing so that the required oil volume is kept relatively small, the thermal inertia of the system is reduced and the sealing action is improved by the two ring-shaped attachment pieces arranged concentrically with respect to one another that are provided on the housing. Accordingly, the screw compressor not only provided of a simpler .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746